Title: From David Humphreys to John Singer Dexter, 29 October 1782
From: Humphreys, David
To: Dexter, John Singer


                  Dear Sir
                     
                     Head Quarters Newburgh Octr 29. 1782
                  
                  As the Rhode Island Regt is under marching Orders for the Northward, the Commander in Chief thinks it will be necessary for you to precede the Corps, to make provision for them, previous to their arrival—It is on this account the Adjt Genl will send an Officer to relieve you; of which, His Excellency directed me to give you Notice.  I am Dr Sir with great esteem Yours 
                  
                     D. Humphrys A.D.C.
                     
                  
               